—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered January 22, 1993, convicting him of robbery in the second degr ee, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly determined that there was an independent source for the complainant’s in-court identification of the defendant (see, People v Berry, 201 AD2d 489; People v Benbow, 180 AD2d 805; People v Hyatt, 162 AD2d 713; People v Rodriguez, 137 AD2d 847).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s challenge to the imposition of the mandatory surcharge is premature (see, People v Burke, 204 AD2d 345; People v Fields, 193 AD2d 814; People v Angelista, 176 AD2d 238). Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.